DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 9, 10 and 11 are objected to because of the following informalities:  “nano tubes” should instead be the normal, art-recognized --nanotubes--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, the method of claim 10 recites a final “step” of “processing…to produce” the claimed welding material. However, the claim does not set forth what “processing” is meant to encompass such that the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Absent a recitation of what is meant by ‘processing’ it is assumed any action taken post-calcining (such as removal from the mold, cooling, using, etc.) reads on ‘processing’. 
Regarding claim 11, the method of claim 11 recites a final “step” of “processing…to produce” the claimed welding material. However, the claim does not set forth what “processing” is meant to encompass such that the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Absent a recitation of what is meant by ‘processing’ it is assumed any action taken post-calcining (such as removal from the mold, cooling, using, etc.) reads on ‘processing’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (US PGPub 2013/0310522).
Regarding claims 1-6, Yajima teaches composite resin materials comprising a resin material and from not less than 0.03 to not more than 0.1 mass% carbon nanotubes (abstract; [0021]; [0023]; [0037]). Yajima teaches the resin material preferably comprises a fluororesin, such as PTFE, PFA, etc. ([0048]; see [0049]), and having a resin particle size of from 1 µm to 500 µm ([0050]). Yajima teaches the carbon nanotubes have an average length of no less than 50 µm and not more than 250 µm ([0024]; [0051]-[0052]). Yajima further teaches the volume resistivity of the composite resin materials is 1.0x108 Ω·cm or less ([0023]; [0035]; [0054]).
	Yajima teaches uses include molded articles, hoses for chemicals, sealing agents, etc. ([0055]). The recitation that the basic formulation containing said fluororesin composition is to be used as (claim 1) a welding material and in bonding (claim 6) does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes all noted dependent claims as they incorporate all of the limitations of claim 1, from which they depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
	Regarding claims 9-11, Yajima teaches the composite resin materials as set forth above and further teaches methods of making said materials ([0038]; [0040]; [0057]-[0108]). Yajima teaches forming a dispersion of carbon nanotubes ([0058]) and combining with resin particles to form a dispersion/slurry ([0069]; [0075]-[0076]), followed by pressure forming the composite resin materials in a mold at a desired .


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (WO 2017/022229 A1; using US PGPub 2018/0208738 for English language citations).
	Regarding claims 1-6, Komatsu teaches composite resin materials comprising a fluororesin and 0.01 to 0.5 mass% of fibrous carbon nanostructures (abstract). Komatsu further teaches the fibrous carbon nanostructures are carbon nanotubes having an average length of 10 µm or more and 500 µm or less ([0016]; [0042]; [0046]; [0054]). Komatsu teaches the fluororesins preferably include PTFE, PFA, etc. ([0039]), and are used in particulate form having an average diameter of 5 µm or more and 250 µm or less ([0077]). Komatsu further exemplifies volume resistivity values which anticipate 1x10-1 to 1x108 Ω·cm (Table 1).
	Komatsu teaches uses include molded articles, chemical solution hoses, and as sealing materials, etc. ([0008]; [0037]; [0095]). The recitation that the basic formulation containing said fluororesin composition is to be used as (claim 1) a welding material and in bonding (claim 6) does not confer patentability to the claims since the recitation of an  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
	Regarding claims 9-11, Komatsu teaches the composite resin materials as set forth above and further teaches methods of making said materials comprising forming a slurry of fluororesin and carbon nanotubes and shaping in a molding machine, including compression molding machines ([0090]-[0095]; [0102]-[0103]). Komatsu further teaches placing the resin material in a mold and compression molding at 30°C and 15 MPa followed by heating to 370°C and sintering ([0166]-[0168]). Komatsu teaches the fluororesins preferably include PTFE, etc. ([0039]) and teaches uses include molded articles, chemical solution hoses, and as sealing materials, etc. ([0008]; [0037]; [0095]). As no steps are set forth with respect to “processing the molded body” (claims 10-11) is its assumed that removal of the molded article from the mold is sufficient.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Goshiki (US PGPub 2005/0159540).
	Goshiki teaches fluororesin compositions comprising a mixture of fluororesin and carbon nanotubes (abstract). Goshiki further teaches the carbon nanotubes are present from 0.1 to 1 mass% or higher of the composition ([0036]), and have a diameter of 1 nm -1 to 1x108 Ω·cm (Table/Figure 1).
Goshiki teaches uses include as conductive materials or other material having excellent surface resistance ([0001]). The recitation that the basic formulation containing said fluororesin composition is to be used as (claim 1) a welding material and in bonding (claim 6) does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes all noted dependent claims as they incorporate all of the limitations of claim 1, from which they depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US PGPub 2013/0310522) as set forth in claim 1 above and further in view of Sone et al. (JP 2009007050 A; see machine translation for English language citations)
	Yajima teaches the composite resin materials, and articles thereof, as set forth in claim 1 above. Yajima further teaches uses include molded articles, hoses for chemicals (a chemical delivery apparatus), sealing agents, etc. ([0055]).
	Yajima teaches both hoses for chemicals and sealing agent uses but does not specifically teach a bonding part between a fluororesin and a fluororesin in a fluid apparatus. However, Sone teaches that it is known to use fluororesins as welding materials in joining abutted portions of a fluororesin liner (fluororesin edge to fluororesin edge) in lining chemical tanks (abstract; pages 1-8) which are used for storing and/or transporting chemicals, in semiconductor manufacturing processes, pharmaceutical and agrochemical manufacturing processes, food manufacturing processes, reaction tanks, absorption towers, etc. (page 8). Sone and Yajima are analogous art and are combinable because they are concerned with the same field of endeavor, namely chemical storage/transport apparatuses comprising fluororesin articles. At the time of .


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (WO 2017/022229 A1; using US PGPub 2018/0208738 for English language citations) as set forth in claim 1 above and further in view of Sone et al. (JP 2009007050 A; see machine translation for English language citations)
	Komatsu teaches the composite resin materials, and articles thereof, as set forth in claim 1 above. Komatsu further teaches uses include molded articles, chemical solution hoses (a chemical delivery apparatus), and as sealing materials, etc. ([0008]; [0037]; [0095]).
	Komatsu teaches both hoses for chemical solutions and sealing material uses but does not specifically teach a bonding part between a fluororesin and a fluororesin in a fluid apparatus. However, Sone teaches that it is known to use fluororesins as welding materials in joining abutted portions of a fluororesin liner (fluororesin edge to fluororesin edge) in lining chemical tanks (abstract; pages 1-8) which are used for storing and/or transporting chemicals, in semiconductor manufacturing processes, pharmaceutical and agrochemical manufacturing processes, food manufacturing processes, reaction tanks, absorption towers, etc. (page 8). Sone and Komatsu are analogous art and are 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,920,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to substantially similar compositions comprising fluororesins and carbon nanotubes, in substantially similar amounts and having substantially similar dimensions and resultant properties. Further the claims of the instant application and the patent are directed to compression molding methods to obtain a resin product. 
The recitation that the basic formulation containing said fluororesin composition is to be used as (claim 1 and 9) a welding material and in bonding (claim 6) does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes all noted dependent claims as they incorporate all of the limitations of claim 1, from which they depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).

B) Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,941,224. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to substantially similar compositions comprising fluororesins and carbon nanotubes, in substantially similar amounts and having substantially similar dimensions and resultant properties. 
The recitation that the basic formulation containing said fluororesin composition is to be used as (claim 1) a welding material and in bonding (claim 6) does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes all noted dependent claims as they incorporate all of the limitations of claim 1, from which they depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).

C) Claims 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/609,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are directed to substantially similar apparatuses comprising compositions comprising fluororesins and carbon nanotubes, in substantially similar amounts and having substantially similar dimensions and resultant properties, and having substantially the same uses/operations. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767